Citation Nr: 1732862	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  13-26 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 0 percent disabling for bilateral hearing loss.

ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel












INTRODUCTION

The Veteran has confirmed active duty service with the United States Navy from November 1967 to December 1968 and from May 1986 to February 1992.  The Veteran's DD-214 previously noted the incorrect separation date of February 1991.  This was formally corrected by the Navy in July 1992.  

This matter comes before the Board of Veteran's Appeals (Board or BVA) from a March 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction has been transferred to the RO in Winston-Salem, North Carolina.

In June 2009, the Veteran filed a claim for service connection for bilateral hearing loss and tinnitus.  In a March 2010 rating decision, the RO granted service connection for bilateral hearing loss and assigned an evaluation of 0 percent disabling.  The RO also granted service connection for tinnitus and assigned an evaluation of 10 percent disabling.  In May 2011, the Veteran filed a notice of disagreement asserting entitlement to a compensable evaluation for bilateral hearing loss.  The RO issued a statement of the case, dated August 2013, which denied the Veteran's claim.  In September 2013, the Veteran filed a VA Form 9 Appeal to the Board of Veteran's Appeals and requested a hearing before the RO.  

This matter was certified to the Board in January 2014.

In a February 2014 supplemental statement, the Veteran requested to drop the DRO hearing in lieu of a VA examination and requested a live BVA hearing.  The RO issued a supplemental statement of the case again, denying the Veteran's claim in the same month.  In July 2016, the RO forwarded notification to the Veteran that a hearing had been scheduled before a Veterans Law Judge on September 13, 2016.  In the same month, the Veteran's representative filed a statement in support of claim requesting to withdraw the hearing request due to the Veteran's failing health. 



FINDINGS OF FACT

1.  On December 9, 2016, the Board was notified by the Department of Veterans Affairs (VA) Regional Office, Winston-Salem, North Carolina, that the Veteran passed away in November 2016.

2.  According to the death certificate, the Veteran passed away on November [redacted], 2016, while receiving treatment at a local hospital.  The Board acknowledges that the Veteran is survived by his daughter, [redacted]

CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant passed away during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the appellant.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal is dismissed.




		
B. MULLINS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


